Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Gregory Turocy on 12/28/2021.

The application has been amended as follows: 
1. (Currently Amended) A resistance welding apparatus that welds a workpiece by conducting electricity through the workpiece via an electrode, the resistance welding apparatus comprising 
an electrode moving mechanism configured to move the electrode back and forth, wherein the electrode moving mechanism includes: 
a first mechanism portion that has a shaft; 
a second mechanism portion that has a housing [[ ]]configured to house at least a portion of the shaft, the second mechanism portion being configured to support the shaft in a manner to be relatively movable in an axial direction; 

a proximity restricting mechanism that is provided between the shaft and the cover member in a manner to surround the shaft and to be displaceable relative to the shaft in the axial direction in accordance with expansion and contraction of the cover member, 
wherein 
the proximity restricting mechanism includes a tube-shaped member supported on the shaft, and 
the tube-shaped member includes: 
a sliding tube having an inner surface formed to be slidable relative to the shaft; and 
an outer end portion engaging with an inner periphery of the cover member at a position farther radially outward than the sliding tube, and the outer end portion restricts the cover member from approaching too close to the shaft.

2. (Cancelled)

1, wherein the outer end portion enters a valley of the bellows shape of the cover member.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1 and 4-8 are indicated.
Reference Leach is the closest prior art. Leach teaches a resistance welding apparatus, comprising an electrode moving mechanism configured to move the electrode back and forth; the electrode moving mechanism includes: a shaft; a housing configured to house and support at least a portion of the shaft; and a cover member has a bellows shape. Reference Manome teaches a SCARA robot device for providing vertical movement for a shaft in material handing operation, comprising a proximity restricting mechanism and a cover member, the proximity restricting mechanism being configured to restrict the cover member from approaching too closely the shaft. However, References Leach and Manome alone or in combination does not teach or suggest the proximity restricting mechanism includes a tube-shaped member supported on the shaft, and the tube-shaped member includes: a sliding tube having an inner surface formed to be slidable relative to the shaft; and an outer end portion engaging with an inner periphery of the cover member at a position farther radially outward than the sliding tube. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among references on the record or other to meet the limitation in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRIS Q LIU/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761